DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Response Date
2. 	This Office Action is in response to applicant's response filed on  September 12, 2022

from Non-Final Office Action mailed out on May 11, 2022 . 


  			                          Status of Claims 
3.   	Claims 1, 11 , 17 and 19  have been amended. Claims 12-16 have been 

canceled. Claims 21-25 have been newly added. Claims are pending in the Application.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-11 and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee et al. Pub. No. US 2014/0320662 A1(Hereinafter refed to as “McNamee”) in view of HAUENSTEIN et al. Pub. No. US 2017/0214970 A1 (Hereinafter refed to as “Hauenstein”), further in view of Braun  Pub. No. US 2009/0017749 A1 (Hereinafter refed to as “Braun”).

Regarding Claim 1, McNamee discloses an automated method of operating a video production device that produces a video production stream of an event from a plurality of video input streams that are captured by a plurality of different video capture devices (see Abstract), the method comprising:
 receiving the plurality of video input streams from the plurality of different video capture devices (see paragraph [0037]: as the live event is unfolding, the signal processing system 102 obtains video 105 or audio 103, or a portion thereof, from the live event 101 (e.g., a live concert, a live rave party, or a traffic accident). In some implementations, the video 105 is obtained via a camera or camcorder placed at a predefined position relative to the live event (e.g., at a 30 degree angle to a main artist or a primary musical instrument).); 
selecting one of the plurality of video input streams as a current video output stream (see paragraph [0161]: the selecting step, in which a video signal from among the plurality of cameras recording the live event is chosen, comprises displaying a plurality of panels on a touch-screen display, where each respective panel in the plurality of panels displays a respective video input signal received by a corresponding video input in the plurality of video inputs, and receiving a selection of a first panel in the plurality of panels, thereby selecting the video input signal displayed by the first panel.); 
McNamee fails to disclose:
in response to the selecting, determining a prioritization scheme for the plurality of video input streams based at least in part on an available bandwidth from the video capture devices to a wireless access point of the video production device; 
generating video format instructions for each of the plurality of different video capture devices, in accordance with the determined prioritization scheme; and 
sending the video format instructions from the video production device to the plurality of different video capture devices; 
wherein the video format instructions are configurable to be executed by the plurality of video capture devices to confirm or adjust at least one video quality setting of the plurality of video input streams, such that the current video output stream is of higher quality relative to unselected video input streams of the plurality of video input streams.  
In analogous art, Hauenstein teaches:
in response to the selecting, determining a prioritization scheme for the plurality of video input streams (see include, but is not limited to, paragraph [0018]: a video may be selected in each case which is output, i.e. presented, stored and/or forwarded with a higher quality as compared to the non-selected videos. The higher quality may be reflected by a larger number of pixels presented, a higher number of colors used and/or a higher refresh rate. In addition see paragraph [0019]: it is possible for the selected video to be newly determined on a periodic basis or in an event-driven manner. This may occur at random or in accordance with a predefined pattern.); 
generating video format instructions for each of the plurality of different video capture devices, in accordance with the determined prioritization scheme (see include, but is not limited to, paragraph [0050]:The video cameras 3a-3f may be so-called webcams 3a-3f, in particular, comprising integrated video encoders. The respective video encoder may generate, in particular, a compressed video data stream VDSa-VDSf in accordance with the standards H.263/H.264/H.265.); and 
sending the video format instructions from the video production device to the plurality of different video capture devices (see include, but is not limited to, paragraph [0057]:The setting device 1 may be integrated into the user terminal 5, in particular. However, it may also be provided elsewhere. What is essential, however, is that it is capable of generating, in particular calculating, setting values EWa-EWf for the data rates DRa-DRf of the video data streams and of transmitting same to the video cameras 3a-3f.); 
wherein the video format instructions are configurable to be executed by the plurality of video capture devices to confirm or adjust at least one video quality setting of the plurality of video input streams, such that the current video output stream is of higher quality relative to unselected video input streams of the plurality of video input streams (see include, but is not limited to, paragraphs [0011] and [0013]: a method for setting data rates in a video camera system, including a plurality of video cameras, each of which is configured to generate a video data stream having a settable data rate, wherein the video data streams can be delivered to a user terminal via a data network, on which user terminal videos based on the video data streams can be output at the same time, a video being selected among the videos during a stationary operating state, said selected video being output with a higher quality as compared to the non-selected videos,).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee with the teaching as taught by Hauenstein in order to set a data rates in a video camera system transmitting, in particular in real-time, a video data stream to a user terminal via a data network, thereby a provision is made for that one of the videos presented is selectable, so that the selected video will be output with a higher quality than the videos not selected.
McNamee in view of Hauenstein fail to disclose:
in response to the selecting, determining a prioritization scheme for the plurality of video input streams based at least in part on an available bandwidth from the video capture devices to a wireless access point of the video production device; 
in analogous art, Braun teaches:
in response to the selecting, determining a prioritization scheme for the plurality of video input streams based at least in part on an available bandwidth from the video capture devices to a wireless access point of the video production device (see paragraph [0039]: Even where the local wireless communication network 34 is used for presence detection and/or event feed service negotiation, the actual event feeds may be delivered to the mobile station 12 via the cellular communication network 40. Of course, one or more of the event feeds desired for delivery to the mobile station 12 may be better delivered via the local wireless communication network 34, which may, for example, offer higher data rates or higher QoS, or which may be lower cost. As one example, the data rates available via a local WiFi network implementation within the event venue 30 may be better than that of the cellular communication network 40.); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee in view of Hauenstein with the teaching as taught by Braun in order to identifying desired types of event feeds for the mobile station for a live event at the event venue, and dynamically delivering one or more event feeds of the desired types to the mobile station, thereby enhance live events by providing coordinated content delivery to mobile device subscribers physically present at the live event.

Regarding Claim 2, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 1. McNamee further discloses producing the current video output stream for storage or live streaming (see fig.1A and paragraph [0035]).  

Regarding Claim 3, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 1. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices to confirm or adjust a bitrate setting of the plurality of video input streams (see include, but is not limited to, paragraphs [0084] and [0093]).  

Regarding Claim 4, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 3. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices set a higher bitrate for the current video output stream, relative to the unselected video input streams (see include, but is not limited to, paragraphs [0011] and [0013]).

Regarding Claim 5, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 1. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices to confirm or adjust a video resolution setting of the plurality of video input streams (see paragraph [0087]).  

Regarding Claim 6, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 5. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices set a higher video resolution for the current video output stream, relative to the unselected video input streams (see include, but is not limited to, paragraphs [0011] and [0013]).  

Regarding Claim 7, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 1. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices to confirm or adjust a bitrate setting and a video resolution setting of the plurality of video input streams (see paragraph [0087]).  
  
Regarding Claim 8, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 7. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices set a higher bitrate and a higher video resolution for the current video output stream, relative to the unselected video input streams (see include, but is not limited to, paragraphs [0011] and [0013]).  

Regarding Claim 17, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 1.


	Regarding Claim 18, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 3.


Regarding Claim 19, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 1.


Regarding Claim 20, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 3.


	Regarding Claim 21, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 17. Braun further discloses wherein the method further comprises the step of producing the current video output stream for storage or live streaming (see paragraph [0033]).

	Regarding Claim 22, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 21. Braun further discloses wherein the video format instructions are executable by the video capture devices to confirm or adjust a bitrate setting of the plurality of video input streams (see paragraphs [0031] and [0039]).

	Regarding Claim 23, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 22. Braun further discloses wherein the video format instructions are executable by the video capture devices set a higher bitrate for the current video output stream than the unselected video input streams (see paragraph [0039]).  

	Regarding Claim 24, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 17. Braun further discloses wherein the video format instructions are executable by the video capture devices to confirm or adjust a video resolution setting of the plurality of video input streams (see paragraph [0026]).  

	Regarding Claim 25, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 24. Braun further discloses wherein the video format instructions are executable by the video capture devices to set a higher video resolution for the current video output stream than the unselected video input streams (see paragraph [0039]).  


8.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee et al. Pub. No. US 2014/0320662 A1(Hereinafter refed to as “McNamee”) in view  of HAUENSTEIN et al. Pub. No. US 2017/0214970 A1 (Hereinafter refed to as “Hauenstein”), in view of Braun  Pub. No. US 2009/0017749 A1 (Hereinafter refed to as “Braun”), further in view  of Shribman et al. Pub. No. US 2016/0337426 A1 (Hereinafter refed to as “Shribman”).

Regarding Claim 9, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 1. McNamee further discloses wherein: the video production device and the plurality of different video capture devices are client devices within a wireless network (see Abstract and see paragraph [0166]);
McNamee in view of Hauenstein and Braun fail to disclose:
 the step of diagnosing operating health of the wireless network; and the prioritization scheme is determined based on the operating health of the wireless network.  
In analogous art, Shribman teaches:
the step of diagnosing operating health of the wireless network (see paragraphs [0211] and [0553]); and the prioritization scheme is determined based on the operating health of the wireless network (see paragraph [0211]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee in view of Hauenstein and Braun with the teaching as taught by Shribman in order to make the system scalable and adaptable to the bandwidth of the network, the video flow is coded in different qualities. Thus, depending on the bandwidth and transfer network speed, the video will play at different qualities. 

Regarding Claim 10, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 1. McNamee further discloses wherein: the video production device and the plurality of different video capture devices are client devices within a wireless network (see Abstract and see paragraph [0166]);
McNamee in view of Hauenstein and Braun fail to disclose:
 the step of diagnosing operating health of the wireless network; and the prioritization scheme is determined based on the operating health of the wireless network.  
In analogous art, Shribman teaches:
the step of diagnosing operating health of the wireless network (see paragraphs [0211] and [0553]); and the prioritization scheme is determined based on the operating health of the wireless network (see paragraph [0211]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee in view of Hauenstein and Braun with the teaching as taught by Shribman in order to make the system scalable and adaptable to the bandwidth of the network, the video flow is coded in different qualities. Thus, depending on the bandwidth and transfer network speed, the video will play at different qualities. 

Regarding Claim 11, McNamee in view of Hauenstein and Braun disclose the method as discussed in the rejection of claim 1. McNamee further discloses wherein: the video production device and the plurality of different video capture devices are client devices within a wireless network (see Abstract and see paragraph [0166]);
McNamee in view of Hauenstein and Braun fail to disclose:
the step of diagnosing operating health of the wireless network; and by analyzing characteristics of wireless links between the video production device and the plurality of different video capture devices.  
In analogous art, Shribman teaches:
the step of diagnosing operating health of the wireless network (see paragraphs [0211] and [0553]); and by analyzing characteristics of wireless links between the video production device and the plurality of different video capture devices (see paragraph [0211]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee in view of Hauenstein and Braun with the teaching as taught by Shribman in order to make the system scalable and adaptable to the bandwidth of the network, the video flow is coded in different qualities. Thus, depending on the bandwidth and transfer network speed, the video will play at different qualities. 




Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424